             Case 1:18-vv-00728-UNJ Document 30 Filed 08/07/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-728V
                                       Filed: April 25, 2019
                                          UNPUBLISHED


    BARBARA MURRAY,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On May 23, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Thereafter, petitioner filed an amended Petition on September 10, 2018.
Petitioner’s amended Petition alleges that her influenza (“flu”) vaccination on October
14, 2016, caused her to suffer a shoulder injury related to vaccine administration
(“SIRVA”). Amended Petition at 1-3. The case was assigned to the Special Processing
Unit of the Office of Special Masters.




1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
            Case 1:18-vv-00728-UNJ Document 30 Filed 08/07/19 Page 2 of 2



       On April 24, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 2. Specifically, respondent indicates that

        [m]edical personnel at the Division of Injury Compensation Programs
        (“DICP”) have reviewed the petition and medical records filed in this case.
        Based on that review, DICP has concluded that petitioner’s claim meets
        the Table criteria for SIRVA. Specifically, petitioner had no history of pain,
        inflammation or dysfunction of the affected shoulder prior to intramuscular
        vaccine administration that would explain the alleged signs, symptoms,
        examination findings, and/or diagnostic studies occurring after vaccine
        injection; she suffered the onset of pain within forty eight hours of vaccine
        administration; her pain and reduced range of motion were limited to the
        shoulder in which the intramuscular vaccine was administered; and there
        is no other condition or abnormality present that would explain her
        symptoms. See 42 C.F.R. § 100.3(c)(10).

Id. at 3-4. Respondent further agrees that

        based on the records outlined above, petitioner’s SIRVA and its sequela
        persisted for more than six months after the administration of the vaccine.
        See 42 U.S.C. § 300aa- 11(c)(1)(D)(i). Therefore, petitioner is entitled to a
        presumption of vaccine causation.

Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master
